         Case
         Case3:20-cv-01882-SI
              3:20-cv-01175-JR Document
                                Document88-1
                                         99 Filed
                                             Filed05/11/21
                                                   05/12/21 Page
                                                            Page11of
                                                                   of33




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION




WESTERN STATES CENTER, INC. et
al.,

               Plaintiffs,
        v.                                                                  No. 3:20-cv-01175-JR

UNITED STATES DEPARTMENT OF                                              OPINION AND ORDER
HOMELAND SECURITY et al.,

               Defendants.


MOSMAN, J.,

        On January 27, 2021, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F. & R.) [ECF 88]. Judge Russo recommended that I deny Defendants’

Motion to Dismiss [ECF 72] and deny as moot Defendants’ Motion to Stay Discovery [ECF 73].

Defendants filed objections and Plaintiffs filed a response. Upon review, I disagree. I appreciate

the principles of comity outlined by Judge Russo in her F. & R. And I can understand why she

would want to avoid the appearance of overruling, in a way, my prior opinion at the preliminary

injunction stage. In my view, however, circumstances have changed dramatically since my last

hearing in this case. These changed circumstance render Plaintiffs’ previously justiciable claims

moot.




1 – OPINION AND ORDER
         Case
         Case3:20-cv-01882-SI
              3:20-cv-01175-JR Document
                                Document88-1
                                         99 Filed
                                             Filed05/11/21
                                                   05/12/21 Page
                                                            Page22of
                                                                   of33




                                   STANDARD OF REVIEW

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(1)(C).

                                          DISCUSSION

       At the preliminary injunction stage, I found Plaintiffs had Article III standing and this

case was not moot. Since then, there have been considerable changes in the landscape of this

case. These changes now render Plaintiffs’ claims moot.

       First, there is a new administration. I would have to blind myself to the obvious reality

here not to see the tweets, which were critical to my original holding, as being not only erased

but utterly repudiated by this change in administration. Second, Plaintiffs say “the Executive

Order enacted as a direct result of such Tweeting is still Executive Branch policy.” Pls.’ Resp. to

Objs. [ECF 95] at 3. But the Executive Order, by itself, does not do much for Plaintiffs. It took

the tweets to make their case, and they are gone. I accordingly find that Defendants’ challenged

conduct “could not reasonably be expected to recur.” Rosemere Neighborhood Ass’n v. U.S.



2 – OPINION AND ORDER
        Case
        Case3:20-cv-01882-SI
             3:20-cv-01175-JR Document
                               Document88-1
                                        99 Filed
                                            Filed05/11/21
                                                  05/12/21 Page
                                                           Page33of
                                                                  of33




Env’t Prot. Agency, 581 F.3d 1169, 1173 (9th Cir. 2009) (quoting Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000)).

       Finally, there are no nominal damages available here. Plaintiffs did not plead nominal

damages. And even if they did, they are not available because of sovereign immunity.

                                        CONCLUSION

       For the reasons discussed above, I decline to adopt Judge Russo’s F. & R. [ECF 88]. I

GRANT Defendants’ Motion to Dismiss [ECF 72] and DENY as moot Defendants’ Motion to

Stay Discovery [ECF 73]. The case is DISMISSED with prejudice.

       IT IS SO ORDERED.

                   11 day of May, 2021.
       DATED this ____




                                                           ~             w.
                                                           ___________________________
                                                           MICHAEL W. MOSMAN
                                                                              ~4-#UUt,,


                                                           United States District Judge




3 – OPINION AND ORDER
